DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 03/16/2021 is acknowledged.  The traversal is on the ground(s) that the groups share a special technical feature.  This is found persuasive. Therefore, the restriction requirement between Groups I-II is WITHDRAWN.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kenneth Springer on 09/09/2021.

The application has been amended as follows: 
Claim 1, line 5, “the” before “RCM” has been deleted and replaced with “a”.
Claim 15, line 6, “the” before “RCM” has been deleted and replaced with “a”.
Claim 16, line 2, “the” before “projected light beams” has been deleted.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose, in combination with other limitations of the claims, a robot controller where the RCM mechanism is configured to rotate the end-effector about an insertion axis passing through the planned entry point, where the end-effector has a feature that defines its orientation in a plane perpendicular to the insertion axis and the image processor is configured to detect the feature in the captured images and to project a planned position of the feature onto the captured images and where the robot controller is configured to control the robot to align the detected feature and the planned position, as recited in claims 1 and 15. Likewise, the prior art fails to disclose, in combination with other limitations of the claims, a method including related steps.
The reasons for allowance of the claims is clear from the written record of prosecution.  Attention is specifically drawn to US 2003/0120283 (Stoianovici), US 2008/0314181 (Schena), and US 2017/0007335 (Popovic). Each of these references does not anticipate applicant’s claimed invention.  Furthermore, there does not appear to be a reason, absent hindsight, to modify the references, alone or in combination, to teach the claimed robot controller.  Therefore, the cited references taken singly or in combination do not anticipate or make obvious applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD J SCHERBEL whose telephone number is (571)270-7085.  The examiner can normally be reached on Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TJ SCHERBEL
Primary Examiner
Art Unit 3771

/TODD J SCHERBEL/Primary Examiner, Art Unit 3771